
	

114 HRES 326 IH: Expressing the sense of the House of Representatives regarding the need to reduce the influence of money in politics.
U.S. House of Representatives
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 326
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2015
			Mr. Nolan submitted the following resolution; which was referred to the Committee on House Administration, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of Representatives regarding the need to reduce the influence of
			 money in politics.
	
	
 1.Full disclosure and reducing the influence of money in politicsIt is the sense of the House of Representatives that— (1)the case of Citizens United v. Federal Election Commission (558 U.S. 310) opened the door to the corrupting influence of money in politics;
 (2)in order to restore the American people’s faith in the integrity of their elected government, Congress should have the power to regulate the raising and spending of money and in-kind equivalents with respect to Federal elections, including through regulating—
 (A)the amount of contributions to candidates for nomination or election to Federal office; (B)the amount of expenditures that may be made by, in support of, or in opposition to such candidates; and
 (C)the content and integrity of such expenditures; and (3)all political contributions should be publicly disclosed, including those made to or by independent groups, so that voters have complete information about who is paying for political advertisements.
			
